DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the claims as presented by the amendment filed on 02/21/2020; as directed by the amendment claim 1 has been cancelled and new claims 2-11 have been added. Thus, claims 2-11 are presently pending in this application, and examined in the current Office Action.

Information Disclosure Statement
The information disclosure statement filed 11/04/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign patent EP 2293449B1, and all the non-patent literature documents with lines through have been placed in the application file, but the information referred to therein has not been considered since no copies of the foreign patent and non-patent literature documents have been provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 5, which depends from claim 4 which sets forth the parameter of the support tube including at least one holding anchor which is used to anchor the support tube adjacent an aortic sinus; claim 5 further goes on to set forth the parameter of “detaching the at least one holding anchor from the support tube”, however this parameter is found to be confusing.  It is not clear how the least one holding anchor can be used to anchor the support tube at the attachment site (as set forth in claim 4), but then be detached from the support tube (as set forth in claim 5); if the least one holding anchor is detached from the support tube, it would no longer have its intended use/function of acting as a holding anchor to anchor the support tube at the implantation site.  Furthermore, if the support tube includes the least one holding anchor (as set forth in claim 4), it is unclear how the least one holding anchor could even be detached.  For the purpose of examination, as can be gleaned from the originally filed disclosure, the parameter set forth in claim 5 shall be interpreted as the at least one holding anchor radially expands out from the support tube.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haselby et al. (US PG Pub. 2011/0160844), as disclosed in the IDS dated 11/04/2019, hereinafter Haselby.
Regarding claim 2, Haselby discloses a method for placing a pump system at a location of application, illustrated in Figures 18A-18C, in which first a hollow catheter (1304), having arranged within, a radially compressible support tube (1332) as well as with a  intravascular device/pump (1334/2934 in Figure 27B – it is to be noted that it is disclosed that an intravascular device could be a heart pump [0006], Lines 3-4; and the method described and illustrated in Figures 18A-18C discloses a generic intravascular device 1334, while the embodiment illustrated and described in Figure 27B is an intravascular device 2934 having a pump 2948 [0148], Lines 1-3) having a rotor (2948) and a pump casing (2950), illustrated in Figure 27B, is led through a .
Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haselby in view of Huber (US PG Pub. 2006/0074484).
Regarding claim 3, Haselby discloses a method of implanting a blood pump in an aorta ([0076], Lines 3-4 & 13-14) comprising advancing a hollow catheter (1304) through a vessel body (1352), wherein a distal portion of the hollow catheter (1304) includes an intravascular device/blood pump (1334 in Figures 18A-18D and 2934 in Figure 27B – it is to be noted that Figures 18A-18D illustrate and describe the implantation/attachment of a generic intravascular device 1334, while Figure 27B illustrates and describes a specific intravascular device 2934 having a pump 2948 [0148], Lines 1-3), wherein the intravascular device/blood pump (1334) is coupled to a support tube (1332), illustrated in Figure 18A ([0116]); the intravascular device/blood pump (2934) having a motor (2948) configured to be connected to an energy source by way of a lead (2946), illustrated in Figure 27B ([0148], Lines 1-5); the method further comprising pushing the hollow catheter (1304) through the vessel body (1352) so that the distal portion of the hollow catheter (1304) with the support tube (1332) and the intravascular device/blood pump (1334) are positioned, retracting the hollow catheter (1304) and anchoring the support tube (1334) into a portion of a wall (1354) of the vessel/aorta, and removing the hollow catheter (1304), illustrated in Figures 18A-18C ([0076], Lines 13-14; [0116] & [0117]); but Haselby does not specifically teach a transapical access method of implantation, or inserting a catheter feed-through at an apex of the heart.

	In view of the teachings of Huber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method, of implanting a blood pump in an aorta of Haselby, to include inserting a catheter feed-through at an apex of the heart, in order to provide an access port into the heart/left ventricle, while preventing the heart 
Regarding claims 4 and 5, Haselby in view of Huber disclose the method of claim 3, wherein Haselby further teaches the support tube (1332/32) includes at least one holding anchor (43) for axial positioning, and wherein anchoring the support tube includes anchoring the support tube (1332/32) into a region adjacent an aortic sinus using the at least one holding anchor (43), which is radially expanded from the support tube (1332/32), illustrated in Figures 5 and 18C (Haselby: [0072]; [0076], Lines 13-14 & [0116], Lines4-5).
Regarding claim 6, Haselby in view of Huber disclose the method of claim 3, wherein Haselby further teaches the support tube (1332) is a radially compressible support tube, and wherein retracting the hollow catheter (1304) includes radially expanding the support tube (1332), illustrated in Figures 18A-18C (Haselby: [0116], Lines 11-12 & [0117], Lines 8-16).
Regarding claims 7 and 8, Haselby in view of Huber disclose the method of claim 6, wherein Haselby further teaches the support tube (1332/32) is a radially expanding stent/wire mesh, illustrated in Figures 1A, 1B and 18A-18C (Haselby: [0067], Lines 1-6 & [0116], Lines 11-12).
Regarding claim 9, Haselby in view of Huber disclose the method of claim 6, wherein Haselby further teaches the intravascular device/blood pump (2934) includes a pump casing (2950), illustrated in Figure 27B (Haselby: [0148], Lines 1-3), and wherein radially expanding the support tube (1332) causes an annular gap (1342) to arise between the support tube (1332) and the pump casing/intravascular device (1334), illustrated in Figures18C and 18D (Haselby: [0118]).
Regarding claims 10 and 11, Haselby in view of Huber disclose the method of claim 3, wherein Huber further teaches the catheter feed-through (60) having a membrane/valve (63) that is designed to seal, around the lead and a port/incision at the apex of the heart, against blood running out before/after advancement/retraction of the hollow catheter, illustrated in Figure 6 (Huber: [0078] & [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774